STANLEY, Commissioner.
Haynes E. Robinson has filed in this court a self-prepared paper styled, “Petition for Writ of Habeas Corpus,” the Commonwealth of Kentucky being named as respondent.
The petitioner states that he has been confined in the Jefferson County jail for more than two years under a judgment of guilt of assault and battery with a penalty of twelve months in jail and a fine of $2,-500. It appears he has not been able to pay his fine and is laying it out at the rate of $2 a day. No part of the record of the circuit court is filed. We have only the petitioner’s statements as to his conviction, his innocence of the offense and several errors which he claims were committed in his trial.
A habeas corpus proceeding must be initially filed with a circuit judge, or, in the absence of such a judge from the county, with a court of lesser jurisdiction. Sec. 399, Criminal Code. The jurisdiction of the Court of Appeals is limited to- appeals from any judgment entered by such court. Sec. 429-1, Criminal Code. The petition must be dismissed since this court has no jurisdiction to entertain an original application for a writ of habeas corpus. Foster v. Buchannan, Ky., 253 S.W.2d 377.
Petition dismissed.